ON PETITION FOR REHEARING.
Appellee urges that the evidence fails to establish any act of insubordination; and contends (1) that there was a lack of evidence to show the element of wilfulness and (2) that it was not shown that there existed any rule which had been prescribed for the government of the public schools of the township school corporation, and which had been violated by the appellee. *Page 378 
The statutory cause of insubordination requires a wilful act of disobedience of a reasonable rule. The element of wilfulness is satisfied by an intentional act. Reasonable rules for 7, 8.  the government of the public schools clearly include rules for the organization and administration of the work of the various departments of the schools. If the trustee of Clinton School Township had issued a printed statement to the effect that music should be taught twice a week in the grades of the two schools of the township, and that the music teacher should spend two days a week in the "north school" and three days a week in the "south school" it could not be questioned that such statement would embody a rule for the conduct of the music work in the schools of the township. And such a rule would be a reasonable rule for the government of the public schools of the township. There was substantial evidence that the school township trustee had given instructions to the relatrix which embodied the substance of the foregoing assumed rule. We see no reason for changing our conclusion that such instructions constituted a reasonable rule for the government of the public schools of Clinton School Township. And there was substantial evidence to support the conclusion that relatrix wilfully refused to obey the instructions.
Appellant assumes that our holding in the instant case in respect to the effect of the 1933 amendment of the Tenure Act has been overruled by the recent cases of School Corporation
2.  of Perry Township v. State ex rel. Sweeney (1937), ante 70, 5 N.E.2d 630; State of Indiana ex rel. DorothyAnderson v. Harry Brand, Trustee, etc. (1937), 5 N.E.2d 531;State ex rel. Lock v. Craig School Township, etc.
(1937), post 703, 5 N.E. 632. But the facts in the instant case and the later cases do not present the same question. In the instant case the relatrix had been dismissed and had filed *Page 379 
suit for reinstatement prior to the effective date of the 1933 Amendment. And we held that the amendment did not destroy her right to be reinstated as of the date of cancellation of her indefinite contract. We did not indicate any intention of holding that the tenure of relatrix would be protected by the provisions of the Tenure Act of 1927 after the effective date of the Amendment of 1933. Our position was that relatrix was entitled to continue to act as a teacher under her indefinite contract at least up to the time of the effective date of the Amendment of 1933, unless good and just cause existed for the cancellation of her contract. Relatrix's tenure rights under her indefinite contract included the right to be reinstated and this right became a vested and enforceable right if she was discharged without cause.
In the Anderson case and the cases resting thereon, the refusal of the school officials to continue teachers in their employment occurred after the effective date of the 1933 Amendment. The question of the right of the teachers to continue in the employment under their indefinite contracts up to and including the effective date of the amendment was not involved. Consequently, we see no necessary conflict between the holding in the instant case and the holding in the later cases in which it was held that the effect of the amendment was to put an end to all indefinite contracts which had been entered into in accordance with the Tenure Act of 1927 between township school corporations and teachers.
Petition for rehearing denied. *Page 380